Citation Nr: 0316328	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
headaches on an extraschedular basis.

2.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served as a member of the National Guard from 
January 1979 to July 1983.  He is service connected for 
headaches as a residual of a head injury which occurred 
during a period of inactive duty for training on September 
20, 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant has perfected his appeal with 
regard to a January 2000 RO rating decision which denied 
entitlement to TDIU.  The appellant also initiated an appeal 
with regard to a February 2001 RO rating decision which 
declined a rating in excess of 30 percent for headaches.  The 
Board remanded the case in August 2001 for additional 
development, to include a request for the RO to issue the 
veteran a Statement of the Case (SOC) on his increased rating 
claim in order to allow the veteran to perfect his appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

In a Supplemental Statement of the Case (SSOC) dated 
September 2002, the RO assigned the maximum 50 percent 
schedular rating for the veteran's headache disorder, and 
denied extraschedular evaluation and the claim for TDIU.  At 
that time, the RO dismissed the increased rating claim by 
asserting that maximum benefits sought on appeal had been 
awarded.


REMAND

The veteran contends that the frequency and severity of his 
headache disorder prevents him from securing and following 
substantially gainful employment.  In August 2001, the Board 
remanded this claim to the RO in order to obtain complete 
medical records from Drs. Wright and Graf, current VA 
clinical records, and medical opinion regarding the nature 
and severity of the veteran's headache disorder.  In so 
doing, the Board noted that the evidence of record included 
conflicting assessments regarding the severity of the 
veteran's headache disorder.  

The RO has not obtained the medical records requested by the 
Board based upon the veteran's August 2002 assertion that all 
records have been forwarded.  It does not appear to the Board 
that complete private medical records have been associated 
with the claims folder, and those records are necessary in 
order to evaluate the probative value of opinions offered by 
Drs. Wright and Graf.  Additionally, the veteran's VA Form 
21-4138 filing dated November 2000 indicates that additional 
clinical records from the VA Outpatient Clinic (OPC) in 
Mobile, Alabama remain unassociated with the claims folder.  
As such, the Board requires compliance with its previous 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board hereby notifies the veteran that his cooperation in 
the development of his appeal, by providing the RO 
authorization to obtain his private medical records, may be 
necessary to substantiate his claims.  See Hayes v. Brown, 5 
Vet. App. 60, 68 (1993) (a claimant must cooperate by 
providing information within his/her control).

The Board also finds that the January 2002 VA neurologic 
examination report is inadequate for rating purposes.  In 
this respect, the examination report is completely devoid of 
any physical examination findings.  It also does not address 
the reconcile the conflicting assessments of record as 
requested in the Board's August 2001 remand order.  
Furthermore, the examination was conducted without benefit of 
review of private and VA medical records that remain 
outstanding.  The Board also notes that the examiner who 
conducted the January 2002 neurologic examination has 
provided three separate examination reports that have been 
deemed inadequate for rating purposes.  Therefore, the Board 
requests that the veteran be provided VA neurologic 
examination by a different examiner.

Finally, the Board notes that the RO's dismissal of the 
veteran's claim for a rating in excess of 50 percent for his 
headache disorder is premature.  The Board agrees with the RO 
that the veteran has been awarded the maximum schedular 
rating for his headache disorder under Diagnostic Code 8100.  
However, he still may claim entitlement to a higher 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b), and to have an unfavorable RO determination on 
this issue reviewed by the Board.  See Moyer v. Derwinski, 2 
Vet. App. 289 (1992) (VA must consider the provisions of 
38 C.F.R. § 3.321(b) when a claimant is in receipt of the 
maximum schedular evaluation).  Therefore, the RO must issue 
the veteran a Statement of the Case (SOC) which advises the 
veteran of his right to appeal the RO's denial of a rating in 
excess of 50 percent for his headache disorder on an 
extraschedular basis.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
provide authorization forms to obtain 
complete medical records from Drs. Wright and 
Graf since October 1999.

2.  The RO should obtain the veteran's 
clinical records from the VA OPC in Mobile, 
Alabama since October 2000.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

4.  Thereafter, the RO should schedule the 
veteran for VA neurologic examination by an 
examiner who has not previously examined the 
veteran, in order to determine the nature and 
severity of his headache disorder.  The 
examiner should obtain relevant history from 
the veteran regarding the frequency, duration 
and severity of his headache disorder and 
review the entire claims folder.  Thereafter, 
the examiner should reconcile the conflicting 
assessments of record and express an opinion 
as to whether it is at least as likely as not 
that the appellant's headache disorder is of 
sufficient severity to preclude him from 
substantially gainful employment, or 
alternatively, whether his headache disorder 
markedly interferes with his employability.  
The claims folder and a copy of this remand 
must be made available to the examiner prior 
to the examination for review.

5.  Thereafter, the RO should readjudicate 
the claim for extra-schedular evaluation 
under 38 C.F.R. § 3.321(b) for the veteran's 
headache disorder as well as the claim for 
entitlement to TDIU.  If the claim for extra-
schedular referral remains denied, the 
veteran and his representative should be 
provided an SOC and advised of the 
requirements necessary to perfect his appeal.  
If the TDIU claim remains denied, the veteran 
and his representative should be provided an 
SSOC with an appropriate period time allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




